DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 Apr 2021 has been entered. Claims 1-9 and 14-24 remain pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-9 are drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture). Claims 14-20 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 21-24 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-9 and 14-24 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 14, and 21:
Claims 1, 14, and 21 are drawn to an abstract idea without significantly more. The claims recite parsing a first interface source code to generate selectable data fields, causing the selectable data fields to be displayed on a user interface, receiving a selection of a first data field, modifying the first interface source code by adding an indicator to the first interface source code file, and generating an executable interface code based on the modified first interface source code file.
The limitations of parsing a first interface source code to generate selectable data fields, causing the selectable data fields to be displayed on a user interface, receiving a selection of a first data field, modifying the first interface source code by adding an indicator to the first interface source 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – non-transitory machine-readable storage medium, processors, user interface, executable interface code generator, hardware processor, and non-transitory storage medium. The non-transitory machine-readable storage medium, processors, user interface, executable interface code generator, hardware processor, and non-transitory storage medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The user interface, processors, and storage media are recited surely at a high-level of generality without technical details, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-9, 15-20, and 22-24:

	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 8930381 B2; already of record in IDS; hereinafter Raghunathan) in view of Gupta et al. (US 2012/0131481 A1; hereinafter Gupta).
With respect to claims 1, 14, and 21:
	Raghunathan teaches A non-transitory machine-readable storage medium storing instructions that, when executed by one or more processors in a system, cause the one or more processors of the system to: (See at least Raghunathan: Abstract; col. 11, lines 10-13; col. 8, lines 42-67; col. 10, lines 24-56)
	A method executed by a system comprising a hardware processor, the method comprising: (See at least Raghunathan: Abstract)
	A system comprising: (See at least Raghunathan: Abstract)
a processor; and (See at least Raghunathan: col. 8, lines 52-58)
a non-transitory storage medium storing instructions executable on the processor to: (See at least Raghunathan: col. 8, lines 46-49)
parse a first interface source code to generate selectable data fields that are to be used in a transaction; (By disclosing, once traffic interceptor module 212 intercepts traffic, proxy binaries module 216 may parse the traffic to identify the communication. For example, proxy binaries module 216 may include multiple application adapters configured to parse the traffic into various fields within the communication. Proxy binaries module 216 may then invoke anonymization module 214 to identify sensitive data (first interface source code) within the traffic and mask the identified sensitive data. The identified sensitive data is the selectable data fields. See at least Raghunathan: col. 4, lines 6-39 & 53-57; col. 7, lines 9-27)  
cause the selectable data fields to be displayed on a user interface; (By disclosing, a user may select an appropriate format-specific masking technique for generating the masked value for regular expressions, such as for social security number and telephone number fields. In addition, a preview masking module 436 may provide masked data to a user interface 430 to allow a user to determine if the data appears sufficiently masked. A user may also interact with the user interface module 430 to modify or delete existing rules. See at least Raghunathan: col. 5, lines 48-51; col. 7, lines 9-27) 
receive a selection of a first data field from among the selectable data fields displayed on the user interface; (AS stated above, and by further disclosing, runtime anonymizer connector 324 may be configured to authenticate with runtime data anonymizer 314 to allow a user interacting with workbench module 324 to initialize or modify data masking techniques performed by runtime data anonymizer 314. A user may interact with anonymization rules mapper 434 to select predefined data masking rules and techniques or to define their own custom data masking rules. In addition, Workbench module 322 may also include a user interface 420 configured to transmit for display on a display device (e.g., a monitor) a user interface to allow a user to perform various functions, such as view reports, map anonymization rules, and preview masked data. See at least Raghunathan: col. 6, lines 21-31; col. 6, line 38 through col. 7, line 27; col. 7, lines 37-39 & 63-67; col. 5, lines 31-51; ) 
in response to receiving the selection of the first data field, modify the first interface source code by adding, at a location in the first interface source code that generates the first data field, an indicator that instructs the one or more processors to anonymize a data value of the first data field [during a given transaction] that uses the first data field; and to allow a user to initialize or modify data masking techniques (interface code). Furthermore, a user may select an appropriate format-specific masking technique for generating the masked value (indicator) for regular expressions, such as for social security number and telephone number fields (at a location in the first source code). See at least Raghunathan: col. 6, line 64 through col. 7, line 8; col. 5, lines 31-35 & 48-51; col. 4, lines 53-65; col. 3, lines 31-54; col. 3, line 65 through col. 4, line 2)
generate an executable interface code based on the modified first interface source code, wherein the executable interface code is executable to perform an anonymization of the data value of the first data field. (By disclosing, the compiler may generate an executable code from a modified code. In addition, XML is machine-readable. In addition, embodiments may be useful for masking any type of interceptable transmission, for example transmissions that may be intercepted in the presentation layer, such as web pages (e.g., HTML pages). Furthermore, traffic interceptor 212 may be configured to intercept HTML, SOAP, or other presentation layer traffic to enable data masking independent of the structure of an underlying dataset. See at least Raghunathan: col. 5, lines 31-35; col. 7, lines 37-51 & 
	However, Raghunathan does not teach explicitly ...during a given transaction.
	Gupta, directed to dynamic de-identification of data and thus in the same field of endeavor, teaches ...during a given transaction. (By disclosing, the de-identification tool 320 involves the de-identification modules 325 through batch or real time transactions and supports any of a plurality of database types on a variety of platforms. In addition, an interface enables a user to selectively alter the initial de-identification protocol for the sensitive data elements, wherein the rules are modified in accordance with the alteration to process subsequent data elements from the data source according to the alteration. The corresponding de-identification protocols are applied to the sensitive data elements to de-identify the sensitive data elements for the target application. See at least Gupta: paragraph(s) [0043] & [0006]; page 7, col. Left, lines 14-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the runtime data anonymization teaches of Raghunathan to incorporate the dynamic de-identification of data teachings of Gupta for the benefit 
Examiner’s Note: 
(1)  The limitations “to generate selectable data fields that are to be used in a transaction” in claim 1, lines 4-6; claim 14, lines 3-5; and claim 21, lines 5-6, “to be displayed on a user interface” in claim 1, line 7; claim 14, lines 6-7; and claim 21, line 7, and “wherein the executable interface code is executable to perform an anonymization of the data value of the first data field” in claim 1, lines 19-20; claim 14, lines 20-21; and claim 21, lines 20-21 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2 and 16:
the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the instructions are executable to cause the one or more processors of the system to: 
associate a policy with the first data field, the policy defining the anonymization of the data value of the first data field to apply during the given transaction. (By disclosing, for each field identified as containing potentially sensitive data, anonymization engine 214 may then mask the data according to a rule (policy) identified in the rules repository dataset. See at least Raghunathan: col. 4, lines 53-65)
With respect to claims 3 and 17:
	Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the instructions are executable to cause the one or more processors of the system to: 
receive a selection of the policy through the user interface. (By disclosing, a user may also interact with the user interface module 430 to modify or delete existing rules. See at least Raghunathan: col. 6, lines 21-31; col. 7, lines 26-27 & 37-51; Fig. 5)
With respect to claims 4 and 18:
the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the anonymization defined by the policy is a first type of anonymization, and wherein the instructions are executable to cause the one or more processors of the system to: (By disclosing, if an entity decides to provide access to their data to a new outsourcing partner and needs to setup new data masking rules (first policy or first type of anonymization) that are context specific to the new outsourcing partner. See at least Raghunathan: col. 7, lines 57-62)
associate a second policy with the first data field, the second policy defining a second type of anonymization of the first data field to apply during a further transaction that 6uses the first data field. (By disclosing, if an entity decides to provide access to their data to a new outsourcing partner and needs to setup new data masking rules (second policy or second type of anonymization) that are context specific to the new outsourcing partner. See at least Raghunathan: col. 7, lines 57-62)
With respect to claims 5 and 19:
the non-transitory machine-readable storage medium of claim 1 and the method of claim 14, as stated above.
Raghunathan further teaches wherein the policy specifies that the anonymization is applied responsive to a first entity or a first group of entities invoking the given transaction, and (By disclosing, a dataset may define masking transformation rules to apply when various entities access data. For example, entity based rules may define that all data transmitted to a first entity should be masked according to a first set of masking transformation rules while all data transmitted to a second entity should be masked according to a second set of masking transformation rules. See at least Raghunathan: col. 6, lines 1-15)
wherein the instructions are executable to cause the one or more processors of the system to: 
associate a second policy with the first data field, the second policy specifying that the anonymization is not to be applied if a second entity or a second group of entities invokes a further transaction that uses the first data field. (By disclosing, a dataset may define masking transformation rules to apply when various entities access data. For example, entity based rules may define that all data transmitted to a first entity should be masked according to a first set of masking 
With respect to claim 15:
	Raghunathan and Gupta teach the method of claim 14, as stated above. 
Raghunathan further teaches further comprising: 
during execution of the executable interface code in the given transaction, intercepting a received value of the first data field in response to the indicator; and (By disclosing, runtime data may need to be masked to maintain privacy of data being transmitted, for example to an outsourcing company. Embodiments may intercept sensitive information at the presentation layer to dynamically mask runtime data, thus allowing for dynamically masking production data substantially in real-time as it is being transmitted. In addition, server 110 may include a runtime data anonymizer module 114 configured to intercept all data being transmitted from application module 112, determine whether any portions of the data contain sensitive information, and mask the sensitive information before 
anonymizing the received value of the first data field for use in the given transaction, (As stated above, see at least Raghunathan: col. 3, lines 24-30 & 43-54)
wherein the anonymizing of the received value of the first data field comprises at least one selected from among encrypting the received value of the first data field, applying tokenization to the received value of the first data field, or scrambling the received value of the first data field. (See at least Raghunathan: col. 1, lines 35-41; col. 6, lines 21-25; col. 5, lines 29-30)
Claims 6-8, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan in view of Gupta, as applied to claims 1, 10, and 14, and in further view of McFall et al. (WO 2017187207 A1; already of record in IDS; hereinafter McFall).
With respect to claims 6 and 23:
	Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1, the system of claim 10, and the method of claim 14, as stated above.
	Raghunathan further teaches ...wherein the executable interface code when executed invokes the callback program to cause the anonymization of the data value of the first data field during the given transaction. (By disclosing, portions of the data requested by clients 120 may include sensitive information. Server 110 may include a runtime data anonymizer module 114 configured to intercept all data being transmitted from application module 112, determine whether any portions of the data contain sensitive information, and mask the sensitive information before the data is transmitted to clients 120. See at least Raghunathan: col. 3, lines 43-48; col. 3, line 65 through col. 4, line 2)
	However, Raghunathan and Gupta do not teach wherein the indicator in the modified first interface source code comprises an exit indicator that causes invocation of a callback program, and...
	McFall, directed to computer-implemented privacy engineering system and method and thus in the same field of endeavor, teaches wherein the indicator in the modified first interface source code comprises an exit indicator that causes invocation of a callback program, and... (By disclosing, the token generation process then loops like this until all values have been assigned a unique token. There is a hard limit on the number of loops (indicator) - if this limit is reached Publisher will terminate (callback program) the process with an error. See at least McFall: page 70, lines 19-23; page 99, line 30 through page 100, line 23)

With respect to claims 7 and 24:
	Raghunathan, Gupta, and McFall teach the non-transitory machine-readable storage medium of claim 6, as stated above.
	McFall, in the same field of endeavor, further teaches wherein the callback program is an entry point to a policy engine, and the instructions are executable to cause the one or more processors of the system to:... (By disclosing, the pieces of information may be assembled into rich input to a rules engine or a machine learning classifier. Guiding policy management based on identification of sensitive data.. provide default policy configuration based on the sensitivity 
	Raghunathan further teaches 
...during the given transaction that uses the first data field, intercept the first data field; and (By disclosing, the method comprises intercepting, by at least one of the one or more computing devices, a communication between a server computing device and a client computing device. See at least Raghunathan: col. 9, lines 22-24 & 32-34; col. 4, lines 53-65)
apply, by the policy engine responsive to the callback program, the anonymization of the data value of the first data field during the given transaction. (By disclosing, the method comprises performing a transformation on data in the sensitive data field to generate transformed data, wherein the transformation comprises masking (anonymization), sensitive data in the sensitive data field such that the transformed data includes masked data based at least in part on a determination that the communication is being transmitted to the client computing device. See at least Raghunathan: col. 9, lines 22-24 & 32-34; col. 4, lines 53-65)
With respect to claim 8:
the non-transitory machine-readable storage medium of claim 7, as stated above.
	Raghunathan further teaches wherein the applying of the anonymization of the data value of the first data field during the given transaction comprises accessing a policy database to retrieve a policy that specifies the anonymization of the data value of the first data field. (As stated above with respect to claim 11, see at least Raghunathan: col. 7, lines 37-51)
Furthermore, McFall, in the same field of endeavor, further teaches wherein the applying of the anonymization of the first data field during the given transaction comprises accessing a policy database to retrieve a policy that specifies the anonymization of the first data field. (See at least McFall: page 53, line 13; page 58, lines 20-21)
With respect to claim 20:
	Raghunathan, Gupta, and McFall teach the method of claim 14, as stated above..
McFall, in the same field of endeavor, further teaches wherein the indicator comprises an exit indicator that causes invocation of a callback program. (By disclosing, the token generation process then loops like this until all values have been assigned a unique token. There is a hard limit on the number of loops (indicator) - if this limit is reached Publisher 
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan in view of Gupta, as applied to claim 1, and in further view of Stack et al. (US20140201007A1; hereinafter Stack).
With respect to claims 9 and 22:
Raghunathan and Gupta teach the non-transitory machine-readable storage medium of claim 1, as stated above.
Raghunathan further teaches wherein the instructions are executable to cause the one or more processors of the system to: 
during execution of the executable interface code in the given transaction that uses the first data field, intercept the first data field; (By disclosing, the incepting occurs in the communication (during execution of the executable interface code between the server and the client computing device). See at least Raghunathan: col. 10, lines 31-33)
apply the anonymization of the data value of the first data field during the given transaction, the applied anonymization producing an anonymized first data field; and... (As stated above with respect to claim 10, see at least Raghunathan: col. 10, lines 38-50)

	Stack, directed to systems and methods for providing anonymized user profile data and thus in the same field of endeavor, teaches ... use the anonymized first data field during the given transaction without de- anonymizing the anonymized first data field. (By disclosing, the BID (bureau ID derived by encrypting, through for example a forward encrypting hash algorithm such as SHA) is then used as the connecting key between the disparate data sets from the advertiser 104's member and segment data and those of the portal or publisher 106. In particular, the MDA 110 of the portal or publisher 106 uses the BIDs (without de-anonymizing) to join or match the incoming data (from the advertiser 104) with those from the member database 116 of the portal or publisher 106. Although not shown in FIG. 1, the same BID match process can be used to match data between an advertiser and an ad network as well. Thus, the matching is done such a way any non-matched data of the advertiser remains confidential and not revealed to the publisher or portal. See at least Stack: paragraph(s) [0029] & [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Raghunathan and 

Response to Arguments
Applicant's arguments filed 30 Apr 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that “A person may write or modify a code with a pen and paper but the modified code would simply be on the paper and would not cause the data to be displayed on a user interface and would not actually anonymize a data value of a data field,” it is noted that the interface source code or the executable interface code are recited at a high-level of generality without technical details, such that the codes can be interpreted as any forms of instructions or rules including traditional ones for people, not for a computing device. Even codes for computer would not cause the data to be displayed on a user interface or anonymize a data value, when corresponding technical details or elements are related properly to computers. In such cases, to generate selectable data fields that are to be used in a transaction”, “to be displayed on a user interface”, and “to perform an anonymization of the data value of the first data field”. 
In response to applicant’s argument that Raghunathan does not disclose that the fields are "selectable" and in Raghunathan, the user does not select a specific data field to be anonymized, it is noted that Raghunathan teaches that a user may select an appropriate format-specific masking technique for generating the masked value for regular expressions, such as for social security number and telephone number fields. Therefore, the user can select fields for social security number and telephone number for anonymization, not all fields. (See at least Raghunathan: col. 7, lines 9-27). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammad (US20120221421A1) teaches Secure anonymous transaction apparatuses, methods and systems, including anonymized purchase order and anonymized address.
Nehl (CA2363687A1) teaches anonymization method, including rendering anonymous sensitive data within a data stream, and distinguishing the anonymized sensitive data field within the data stream by means of start and stop signs.
Ciurea (US 20140040134 A1) teaches systems and methods to protect user privacy, including shielding user data, such as address, account information, etc., from the merchant systems in accordance with the personal privacy policy of the user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/C.C.L./Examiner, Art Unit 3685   


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685